IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE: ASSIGNMENT OF JUDGES OF                   : No. 369 Common Pleas Judicial
 THE COURT OF COMMON PLEAS OF                     : Classification Docket
 THE FIRST JUDICIAL DISTRICT OF                   :
 PENNSYLVANIA TO A DIVISION OF SAID               :
 COURT                                            :
                                                  :


                                          ORDER



PER CURIAM

       AND NOW, this 14th day of December 2021, upon consideration of the Petitions of

the Honorable Idee C. Fox, President Judge of the Court of Common Pleas of the First

Judicial District of Pennsylvania, for the assignment of Judges to divisions of the court, it

is hereby ORDERED that the Petitions are GRANTED, and the following assignments

are approved:


              Family Division

              The Honorable Leanne Litwin
              The Honorable Daniel Sulman
              The Honorable Cateria R. McCabe
              The Honorable John P. Sabatina
              The Honorable Betsy Wahl
              The Honorable Wendi Barish


              Trial Division

              The Honorable Nicholas Kamau
              The Honorable Monica N. Gibbs
              The Honorable Mark J. Moore
              The Honorable Michelle D. Hangley
              The Honorable Christopher R. Hall
              The Honorable Craig Levin